DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed June 24, 2021 is acknowledged. Non-elected Invention and/or Species, Claim 15 has been withdrawn from consideration. New Claims 16-19 have been added. Claim 3 has been cancelled. Claims 1-2 and 5-7 have been amended. Claims 1-2 and 4-19 are pending.
Action on merits of the Elected Invention, claims 1-2, 4-14 and 16-19 follows.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites: the semiconductor device according to claim 3, wherein …
However, claim 3 has been cancelled. 
Since claim 4 depends on a cancelled claim, claim 4 is indefinite.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 5-9, 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over TOMOMATSU (US. Pub. No. 2002/0135037) in view of NAKAJIMA (US. Pub. No. 2011/0062545) and NISHIDA et al. (US. Pub. No. 2017/0256536) of record.
With respect to claim 1, TOMOMATSU teaches a semiconductor device substantially as claimed comprising: 
a semiconductor layer (11); 
a transistor cell portion (40), formed in the semiconductor layer (11); 
a first insulation (14), formed in the semiconductor layer; and
5a plurality of diode (30a, b), electrically separated from the transistor cell portion (40) and disposed inside the first insulation (14), the plurality of diodes (30a, b) being apart from a side surface of the first insulation (14), the plurality of diodes (30a,b) being physically independent from each other, each of the plurality of diodes (30a, b) having a first conductivity type portion (18), which is formed to an annular shape in plan view, and a second conductivity type portion (16), which is formed in a region surrounded by the first 10conductivity type portion (18); 
15a first wiring (24) and a second wiring (22) formed on the semiconductor layer (11), the first wiring (24) and the second wiring (22) facing each other through the first insulation (14) in a first direction; 
a first electrode (15/24) extending from the first wiring (24) toward the second wiring (22) in the first direction, the first electrode (15/24) being connected to the first conductivity type (18) portion of at least one of the plurality of diodes (30); and 


Thus, TOMOMATSU is shown to teach all the features of the claim with the exception of explicitly disclosing the plurality of diodes being disposed in a first trench; a second trench and a bidirectional diode.
However, NAKAJIMA teaches a semiconductor device including: 
a semiconductor layer (1); 
a transistor cell portion (FET AREA), formed in the semiconductor layer (1);
a first trench (205), formed in the semiconductor layer (1); 
5a diode (7), electrically separated from the transistor cell portion (FET) and disposed inside the first trench (205), the diode (7) being apart from a side surface of the first trench (205). (See FIG. 5A-B).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the diodes of TOMOMATSU inside the first trench as taught by NAKAJIMA to improve detection capability of the diodes.

Further, NISHIDA teaches a semiconductor device including:  
a semiconductor layer (2); 
a transistor cell portion (Tr), formed in the semiconductor layer (2); 
a second trench (46), formed in the semiconductor layer (2); and 


Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the semiconductor device of NAKANO including the bidirectional Zener diode formed in the second trench as taught by NISHIDA to provide ESD protection. 
 
With respect to claim 2, In view of NAKAJIMA, the semiconductor device further comprising: a first insulating film, formed between an inner surface of the trench (205) and the diode (7); and 
wherein the first insulating film includes a first portion (102a), disposed at a bottom surface of the trench, and a second portion (5a), formed thicker than the first portion (102a) of the insulating film and 5disposed at side surface of the trench.  

With respect to claim 5, the plurality of the diodes (30) of TOMOMATSU are provided in a mutually electrically connected mode and the plurality of diodes (30) includeAMENDMENT AND RESPONSESN: 16/425,568Page 2 of 7 Atty. Dkt. No. ROHM61-34635one first diode and a plurality of second diodes, connected in parallel to the first diode and connected serially to each other. (See FIGs. 7A-B).  

With respect to claim 6, in view of NISHIDA, the transistor cell portion includes 

a first conductivity type source region (35), formed at a side of the gate trench (28) and exposed at a 5front surface of the semiconductor layer (2), 
a second conductivity type body region (34), formed at the side of the gate trench (28) such that the body region (34) is in contact with the source region (35), 
a first conductivity type drain region (22), formed at the side of the gate trench (28) such that the drain region (22) is in contact with the body region (34), 
10a gate insulating film (29), formed on an inner surface of the gate trench (28), and 
a gate electrode (30), embedded in the gate trench (28) via the gate insulating film (29), and 
the plurality of diodes (30 of TOMOMATSU) and the bidirectional Zener diode (D) are constituted of the same material (polysilicon) as the gate electrode (30). (See FIG. 2).   

With respect to claim 7, in view of NISHIDA, the gate electrode (30), the plurality of diodes (30, of TOMOMATSU), and the bidirectional Zener diode (D) are constituted of polysilicon.   
With respect to claim 8, in view of NISHIDA, the gate trench (28), the first trench (205, of NAKAJIMA), and the second trench (46) have the same depth as each other. 

With respect to claim 9, in view of NISHIDA, the gate insulating film (29) includes a first portion, disposed at a side surface of the gate trench (28) and a second portion, formed thicker than the first portion of the gate insulating film and disposed at a bottom surface of the gate trench (28).   

wherein the second insulating film (40) includes a first portion (47), disposed at a bottom surface of 5the second trench (46), and a second portion (40), formed thicker than the first portion (47) of the second insulating film and disposed at a side surface of the second trench (46).  

With respect to claim 14, in view of NISHIDA, one of the pair of first conductivity type portions (52) of the bidirectional Zener diode (D) is electrically connected to the gate electrode (9) and the other of the pair of first conductivity type portions (52) is electrically connected to the source region (11).

With respect to claim 16, the first insulation (14) of TOMOMATSU, hence first trench of NAKAJIMA, is formed in a rectangular shape in plan view, having a pair of short sides along the first direction and a pair of long sides along a second direction perpendicular to the first direction, 
the first wiring (24) extends along one of the pair of long sides of the first (trench) insulation, 
the second wiring (22) extends along the other of the pair of long sides of the first (trench) insulation, 
the plurality of diodes (30) are aligned along the pair of long sides of the first (trench) insulation.  

. 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over TOMOMATSU ‘037, NAKAJIMA ‘545 and NISHIDA ‘536, as applied to claim 6 above, and further in view of DARWISH et al. (US Patent No. 9,024,379) of record.
With respect to claim 10, TOMOMATSU ‘037, NAKAJIMA ‘545 and NISHIDA ‘536 teach the semiconductor device as described in claim 6 above including: 
the first conductivity type source region (35), formed at a side of the gate trench (28) and exposed at the 5front surface of the semiconductor layer (2); and 
the second conductivity type body region (34), formed at the side of the gate trench (28) such that the body region (34) is in contact with the source region (35).  

Thus, TOMOMATSU ‘037, NAKAJIMA ‘545 and NISHIDA ‘536 are shown to teach all the features of the claim with the exception of explicitly disclosing a source trench. 
However, DARWISH teaches a semiconductor device including: 
a source trench (125), passing through a source region (115) and a body region (113) from front surface of the semiconductor layer and reaching drain region (109);AMENDMENT AND RESPONSESN: 16/425,568Page 3 of 7
Atty. Dkt. No. ROHM61-34635an insulating film (127) formed on an inner surface of the source trench (125) such that the source region (115) and the body region (113) are exposed from the insulating film (127); and 


Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the source region of TOMOMATSU ‘037 including the source trench as taught by DARWISH to lower forward voltage drop.

With respect to claim 11, in view of DARWISH, the semiconductor device further comprises: a second conductivity type impurity region (435) formed at a bottom portion of the source trench (125).  

With respect to claim 12, the gate trench (53), the first trench (63) of NAKANO, the second trench (in view of NISHIDA), and the source trench (in view of DARWISH) have the same depth as each other.  

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over TOMOMATSU ‘037, NAKAJIMA ‘545 and NISHIDA ‘536, as applied to claim 1 and 6 above, and further in view of NISHIMURA (US Patent No. 9,935,169).
With respect to claim 18, TOMOMATSU ‘037, NAKAJIMA ‘545 and NISHIDA ‘536 teach the semiconductor device as described in claim 1 above, and further comprises: 
a first pad (24) electrically connected to the first wiring (24); and 
a second pad (22) electrically connected to the second wiring (22), wherein the first pad (24) and the second pad (22) are disposed alongside each other. (See FIG. 7B).
at one corner portion of the semiconductor layer. 
However, NISHIMURA ‘169 teaches a semiconductor device including: 
a first pad (45b) electrically connected to the first wiring (12b); and 
a second pad (45a) electrically connected to the second wiring (12a), wherein the first pad (45b) and the second pad (45b) are disposed alongside each other at one corner portion of the semiconductor layer. (See FIG. 28).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the first and second pads of TOMOMATSU ‘037 disposed along each other at one corner portion of the semiconductor layer as taught by NISHIMURA ‘169 to provide access to the diodes.

With respect to claim 19, in view of NISHIMURA ‘169, the semiconductor device further comprises: 
a source conductive film (10) formed on the semiconductor layer (41) such that the source conductive film (10) covers substantially an entirety of the semiconductor layer (41), the source conductive film (10) having a diode opening from which the first wiring (12b), the second wiring (12a) and the first trench (205, of NAKAJIMA) are exposed, the source conductive film (10) connected to the source region (6), wherein 
the diode opening is formed in a central portion of the source conductive film (10), the first wiring (12a) includes a first finger extending from a peripheral edge portion of the semiconductor layer (41) to the diode opening in plan view, and 
. 

Response to Arguments
Applicant’s arguments with respect to amended and new claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH D MAI/Primary Examiner, Art Unit 2829